08/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 22-0411


                                          OP 22-0411


 STUART LEE,
                                                                            AUG 2 3 2022
                                                                          Bowen Greenwood
              Petitioner,                                               Cleric of Supmme Court
                                                                           State of Montana

        v.                                                              ORDER

 COMMANDER JASON VALDEZ,

              Respondent.



       Stuart Lee has filed a Petition for Writ of Habeas Corpus, claiming that his sentence
is illegal and that his bail is excessive while he is being held in jail. Lee is currently in the
Yellowstone County Detention Center.
       Lee states that his right to a speedy trial has been violated under the constitution.
He "would like for a motion put in to have rny case dismissed due to having my
constitutional rights violated."
       Lee has not presented a prima facie case for habeas corpus relief. Miller v. Eleventh
Judicial District Court, 2007 MT 58, ¶ 11, 336 Mont. 207, 154 P.3d 1186. 13esides the
three partial sentences in his petition, he has given no basis, argurnent, or supporting
documents about his situation and the underlying case. Although he checked the box on
the forrn alleging "excessive bail," Lee makes no claim for want of bail, pursuant to § 46-
22-103, MCA. Lee's claim of constitutional rights violations for alleged lack of a speedy
trial may be raised on appeal from any final judgment in the criminal case. He has provided
no further information to explain or justify his petition. Lee is not entitled to habeas corpus
relief or his immediate release.
       IT IS THEREFORE ORDERED that Lee's Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.
      The Clerk of the Suprerne Court is directed to provide a copy of this Order to counsel
of record and to Stuart Lee personally.
      DATED this-           ay of August, 2022.




                                                                      Chief Justice




                                                        0 24                      'AUL.

                                                _   e   r:2   egfi:ih..s      k       e ,




                                                                           Justices